                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF TENNESSEE
                                    AT WINCHESTER

  CHRISTOPHER DANIEL GAY,                         )
                                                  )        Case No. 4:21-mc-1
          Petitioner,                             )
                                                  )        Judge Travis R. McDonough
  v.                                              )
                                                  )        Magistrate Judge Christopher H. Steger
  STATE OF TENNESSEE,                             )
                                                  )
          Respondent.                             )


                                       JUDGMENT ORDER


        In accordance with the accompanying memorandum opinion, the Clerk is DIRECTED to

 transfer this action to the United States District Court for the Middle District of Tennessee at

 Nashville and to close this Court’s file.

        SO ORDERED.

                                               /s/ Travis R. McDonough
                                               TRAVIS R. MCDONOUGH
                                               UNITED STATES DISTRICT JUDGE

 ENTERED AS A JUDGMENT
    s/ John Medearis
   CLERK OF COURT




Case 4:21-mc-00001-TRM-CHS Document 6 Filed 04/30/21 Page 1 of 1 PageID #: 28
